Exhibit 10.56
 

--------------------------------------------------------------------------------



Summary of Compensation for Executive Officers


The executive officers of Frontier Oil Corporation (“Frontier”) are “at will”
employees, and none of them has an employment agreement.  The unwritten
arrangements under which Frontier’s executive officers are compensated include:


 
·
a salary, reviewed annually by the Compensation Committee of the Board of
Directors of Frontier;



 
·
eligibility for an annual cash bonus, as determined by the Compensation
Committee;



 
·
eligibility for awards under Frontier’s Omnibus Incentive Compensation Plan, as
determined by the Compensation Committee;



 
·
health, life, disability, death and other insurance and/or benefits;



 
·
defined contribution pension and savings plan; and



 
·
vacation, paid sick leave and all other employee benefits.



In addition, each of the executive officers of Frontier have entered into an
Executive Change in Control Severance Agreement and an Executive Severance
Agreement.


The table below sets forth the base salaries, effective as of January 1, 2009,
for the executive officers of Frontier who held office as of January 1, 2009, as
well as, their incentive target for 2009 (as a percentage of base salary).


 
Executive Officer
 
2009 Annual Base Salary
Incentive Target for 2009 (Percentage for Base Salary)
James R. Gibbs
Chairman of the Board
 
$975,000
 
100%
Michael C. Jennings
President and Chief Executive Officer
 
$775,000
 
100%
W. Paul Eisman
Executive Vice President-Refining & Marketing
 
$518,000
 
70%
Douglas S. Aron
Executive Vice President and Chief Financial Officer
 
$380,000
 
60%
Jon D. Galvin
Vice President
 
$305,000
 
50%
Nancy J. Zupan
Vice President and Chief Accounting Officer
 
$325,000
 
50%
J. Currie Bechtol
Vice President-General Counsel & Secretary
 
$342,000
 
50%



